ATTORNEY GRIEVANCE COMMISSION                                                                              *
                                                                                                                               IN   THE
                OF MARYLAND                                                                                                    COURT OF APPEALS
                                                                                                               *
                                                                                                                              OF MARYLAND
                                                  Petitioner,
                                                                                                               *                                               70
                                                                                                                              Misc. Docket      AG No. ___
    v.                                                                                                         *
                                                                                                                              September Term, 201 8

    TONI                    S.L.         HOLCOMB                                                               *



                                                 Respondent.                                                   *



                                                                                                          ORDER
                            This matter came before the Court on the Joint Petition of the Attorney Grievance


   Commission of Maryland and Respondent, Toni                                                                  S.L.         Holcomb,     to disbar the        Respondent

   from the practice of law. The Court having considered the                                                                        Petition,   it   is this   11th day of
                                                                                                                                                               ___
                    March                                                          2019, by the Court of Appeals of Maryland;
                                                                            ,




                            ORDERED, that the Respondent, Toni S.L. Holcomb, be, and she hereby is, disbarred

   from the practice of law                                                        in the State   of Maryland for Violation of Rule 8.4               (a), (c)   and (d) of

  the          Maryland Rules of Professional Conduct; and                                                         it   is   further


                            ORDERED, that the Clerk ofthis Court shall remove the name ofToni S.L. Holcomb

  from the                      register                  of attorneys in                  this   Court and certify that fact to the Trustees of the Client


  Protection                         Fund ofthe Bar of Maryland and all Clerks of all judicial tribunals in this                                                    State in


  accordance with Maryland Rule 19-736(d).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-03-11
                            10:33-04:00
                                                                                                                /s/ Clayton Greene Jr.
                                                                                                              Senior Judge
Suzanne C. Johnson, Clerk